DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on July 27, 2022 is acknowledged. Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gancy (US 5,608,931 A). 
Regarding claim 10, Gancy teaches an inflatable insulation panel comprising: 
a bladder configured to contain air, the bladder including a first wall (16), a second wall (14) opposite of the first wall, and perimeter walls (16, 18, 20, 22) extending between and connected to perimeter edges of the first and second walls, the first and second walls and the perimeter walls collectively defining an interior cavity of the bladder; 
a plurality of tethers (30) disposed within the interior cavity of the bladder, the plurality of tethers extending between and connected to interior surfaces of the first and second walls, the plurality of tethers limiting movement of the first and second walls away from one another when the bladder is inflated; and
a plurality of flexible layers (24) disposed within the interior cavity of the bladder, the plurality of flexible layers extending between and connected to the interior surfaces of the first and second walls, the plurality of flexible layers dividing the interior cavity of the bladder into a plurality of cells (column 3 line 36-column 4 line 49 and FIG. 1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (US 2017/0119116 A1) in view of Moser (DE 20 2018 000 567 U1 and Translation).
Regarding claim 1, Bradley  teaches an inflatable insulation panel comprising: 
a bladder configured to contain air, the bladder including a first wall (110), a second wall (120) opposite of the first wall, and perimeter walls extending between and connected to perimeter edges of the first and second walls, the first and second walls and the perimeter walls collectively defining an interior cavity of the bladder; and 
a plurality of tethers (104) disposed within the interior cavity of the bladder, the plurality of tethers extending between and connected to interior surfaces of the first and second walls, the plurality of tethers limiting movement of the first and second walls away from one another when the bladder is inflated (paragraphs 46-214 and FIG. 1A-3B). 
Bradley fails to teach at least one reflective film disposed within the interior cavity of the bladder and between the interior surfaces of the first and second walls. Moser teaches an analogous inflatable insulation panel comprising a bladder configured to contain air and including a first wall (1), a second wall (1) opposite of the first wall, and a plurality of tethers (2) disposed within the interior cavity of the bladder, wherein the plurality of tethers extend between and connect to interior surfaces of the first and second walls and wherein the plurality of tethers limit movement of the first and second walls away from one another when the bladder is inflated. Moser further teaches that it is known and desirable in the prior art to provide inflatable insulation panels with at least one reflective film (3) disposed within the interior cavity of the bladder and between the interior surfaces of the first and second walls in order to limit and reduce heat transfer through the inflatable insulation panel (Translation paragraphs 2-5 and Fig. 1). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Bradley by additionally providing at least one reflective film disposed within the interior cavity of the bladder and between the interior surfaces of the first and second walls, as taught by Moser, in order to limit and reduce heat transfer through the inflatable insulation panel.
Regarding claim 2, Bradley as modified by Moser teaches the inflatable insulation panel of claim 1 above, wherein the at least one reflective film is attached (via the plurality of tethers) to at least one of the interior surfaces of the first and second walls (Moser: Fig. 1). 
Regarding claim 3, Bradley as modified by Moser teaches the inflatable insulation panel of claim 2 above, wherein the at least one reflective film includes a first reflective film attached (via the plurality of tethers) to the interior surface of the first wall and a second reflective film attached (via the plurality of tethers) to the interior surface of the second wall (Moser: Fig. 1). 
Regarding claim 4, Bradley as modified by Moser teaches the inflatable insulation panel of claim 1 above, wherein the at least one reflective film is spaced apart from the interior surfaces of the first and second walls when the bladder is inflated (Moser: Fig. 1).
Regarding claim 5, Bradley as modified by Moser teaches the inflatable insulation panel of claim 1 above, wherein the at least one reflective film has an emissivity that is less than or equal to .5 (Moser: Translation paragraph 5).
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley in view of Moser, as applied to claim 1 above, and further in view of Gancy.
Regarding claim 6, Bradley as modified by Moser teaches the inflatable insulation panel of claim 1 above, but fails to teach a plurality of flexible layers disposed within the interior cavity of the bladder, the plurality of flexible layers extending between and connected to the interior surfaces of the first and second walls and dividing the interior cavity of the bladder into a plurality of cells. 
Gancy teaches an analogous inflatable panel comprising a bladder configured to contain air and including a first wall (12), a second wall (14) opposite of the first wall, and a plurality of tethers (30) disposed within the interior cavity of the bladder, wherein the plurality of tethers extend between and connect to interior surfaces of the first and second walls and limit movement of the first and second walls away from one another when the bladder is inflated. Gancy further teaches that it is known and desirable in the prior art to additionally provide a plurality of flexible layers (24) disposed within the interior cavity of the bladder, extending between and connected to the interior surfaces of the first and second walls and dividing the interior cavity of the bladder into a plurality of cells in order to maintain the shape of the inflatable panel (column 3 lines 36-64 and FIG. 1).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bradley by additionally providing a plurality of flexible layers disposed within the interior cavity of the bladder, extending between and connected to the interior surfaces of the first and second walls and dividing the interior cavity of the bladder into a plurality of cells, as taught by Gancy, in order to maintain the shape of the inflatable panel. 
Regarding claim 9, Bradley as modified by Moser and Gancy teaches a cooler comprising: a bottom wall, a top wall and side walls extending between and connected to perimeter edges of the top and bottom walls, wherein at least one of the bottom wall, the top wall and the sidewalls is at least partially formed by the inflatable insulation panel of claim 6. See rejection of claims 1 and 6 above. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gancy, as applied to claim 10 above, in view of Reid (US 4,371,999 A).
Regarding claim 12, Gancy teaches the inflatable insulation panel of claim 10 above, wherein the plurality of flexible layers extend between interior surfaces of two of the perimeter walls that oppose one another (FIG. 1) but fails to teach the plurality of flexible layers being connected to the interior surfaces of the two of the perimeter walls that oppose one another. 
Reid teaches an analogous inflatable insulation panel comprising a bladder including a first wall, a second wall opposite the first wall, and perimeter walls, and a plurality of flexible layers (30) disposed within an interior cavity of the bladder, extending between and connected to interior surfaces of the first and second walls, extending between interior surfaces of two of the perimeters walls that oppose one another, and dividing the interior cavity into a plurality of cells. Reid teaches that it is known and desirable to further connect the plurality of flexible layers to the interior surfaces of the two of the perimeter walls that oppose one another in order to strengthen the connection between the bladder and the flexible layers and eliminate stress concentration points to prevent rupturing (column 1 lines 11-26 and 39-62, column 2 lines 10-46 and FIG. 1-4).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Gancy by additionally connecting the plurality of flexible layers to the interior surfaces of the two of the perimeter walls that oppose one another, as taught by Reid, in order to strengthen the connection between the bladder and the flexible layers and eliminate stress concentration points to prevent rupturing. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gancy, as applied to claim 10 above. 
Regarding claim 13, Gancy teaches the inflatable insulation panel of claim 10 above, wherein the first and second walls are spaced apart from one another by a distance that is greater than or equal to .02 meters when the bladder is inflated. Although Gancy fails to expressly disclose a distance greater than or equal to .02 meters when the bladder is inflated, one skilled in the art would expect first and second walls of an inflatable mattress to be spaced apart a distance greater than or equal to .02 meters when inflated. 
Allowable Subject Matter
Claims 7, 8 and11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/Examiner, Art Unit 3734     

/JES F PASCUA/Primary Examiner, Art Unit 3734